Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
 
Applicant’s amendments and response filed 11/20/20 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election with traverse of Group I and species of MHC I, wild type GFP label, incubation period of about 2.5 hours or less, incubation temperature of about 20-24 degrees C, and a non-naturally occurring cysteine introduced at the C-terminus of MHC I alpha chain in Applicant’s amendment and response filed 1/16/20.   

Applicant is reminded that in view of the prior art, search and examination had been extended to the following species of fluorescent dyes:  an Atto dye, an AlexaFluor dye, a quantum dot dye, Cy2, 3, 3.5, 5, 5.5, 7, mOrange, tdTomato, mCherry, mStrawberry, perPC, RPE, APC, mRFP1, AlexaFluor, Pacific Blue, fluorescein, B-phycoerythrin, or perCP.  In addition, search and examination has also been extended to the species of 2m having position 67 substituted by cysteine.  Search and examination is presently being extended to all other previously non-elected species.

Claims 1-11 are being presently being examined.  

3.  Applicant’s amendment has overcome the prior rejection of record of claims 1-5, 7, 8 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Applicant has amended instant base claim 1 to delete the recitation that the loading of a soluble MHC monomer with the cleavable peptide is by covalently associating the one or more non-naturally occurring amino acids of the cleavable peptide with the binding groove of the soluble human MHC monomer. This obviates the enablement issue which requires the cleavable peptide to be one that binds in a human MHC peptide binding groove that is not only cleavable, but that also must be separable from the MHC after said cleavage by definition in the specification at [0095] to be suitable for the disclosed use of making a peptide exchange MHC monomer (i.e., making a MHC/cleavable peptide complex wherein the cleavable peptide after cleavage is separable and non-covalently associate with the MHC peptide binding groove. Note that one or more amino acid residues of non-cleavable MHC binding peptides are non-covalently associated with the binding groove of the MHC as a normal mode of binding thereto.  Cleavable peptides that are covalently associated with the MHC peptide binding groove are not enabled for their disclosed use, and undue experimentation would be required to make them, if even any operative embodiments thereof exist. 

4.  Applicant’s amendment and response filed 11/20/20 has overcome the prior rejection of record of claims 1-5, 7, 8 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Nauerth, M (Doctoral Dissertation, 01 January 2012, Technische Universitat Munchen, IDS reference) in view of Burmeister et al (Anal. Biochem. 1999, 273: 73-80, Applicant’s presently submitted IDS reference) and Rodenko et al (Nature Protocols, 2006, 1(3): 1120-1132, of record).

Applicant’s arguments are persuasive with regard to the teaching in Burmeister et al that the choice between using DTT and TCEP is application specific and as to the reported labeling efficacies exemplified therein.  Applicant’s argument re: inclusion of TCEP reducing incubation periods for the labeling procedure at [0085] of the specification as evidence of unexpected results is also persuasive (Applicant states that the disclosure is at para [0131], which is not the location).  For completeness of the record, the Examiner notes that Applicant is arguing the references (Nauerth) separately.  Applicant’s further argument regarding the generation of koff rate MHC monomers ([0079]-[0080]) that carry a strep-tag and fluorescent dye being incompatible with uv peptide exchange strategy as evidence of unexpected results is not persuasive, as it is not unexpected that the cysteine in the peptide referred to in the dissertation thesis of Weissbrich mentioned at that location in the instant specification would in addition to that added to the MHC chain become attached to the fluorescent dye.  The remainder of Applicant’s arguments are not persuasive because Burmeister et al teach advantages of labeling with TCEP over that of DTT.

5.  Applicant’s amendment and response filed 11/20/20 has overcome the prior rejection of record of claim 4 under 35 U.S.C. 103 as being unpatentable over Nauerth, M (Doctoral Dissertation, 01 January 2012, Technische Universitat Munchen, IDS reference) in view of Burmeister et al (Anal. Biochem. 1999, 273: 73-80, Applicant’s presently submitted IDS reference) and Rodenko et al (Nature Protocols, 2006, 1(3): 1120-1132, of record) as applied to claims 1-5, 7, 8 and 11 above, and further in view of US 10,369,204.  

Applicant does not argue this rejection per se.  See the Examiner’s comments above.







EXAMINER'S AMENDMENT

6.   An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner's amendment was given by Alex Nie in a telephonic interview on 5/20/21 (a voicemail was left for the Examiner). 

In the claims:  

claims 12-58 are canceled.
A comma ---,--- is added after the limitation “agents” and before “and magnetic particles” at line 3 of claim 2.

REASONS FOR ALLOWANCE

7.  The following is an Examiner's statement of reasons for allowance: 

     a. Claims 1-11 are pending and are allowable.

     b. The claimed method comprising the step of loading a soluble human MHC monomer with a cleavable peptide by non-covalently associating one or more non-naturally occurring amino acid residues of the cleavable peptide with the binding groove of the soluble human MHC monomer is enabled, as one or more amino acid residues of non-cleavable MHC binding peptides are non-covalently associated with the binding groove of the MHC as a normal mode of binding thereto. See item #3 above for further explanation.

     c. The claimed method is not taught or suggested by the prior art. See items #4 and 5 above.  

     d. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644